Mercure, J. (dissenting).
I respectfully dissent. In my view, a fair reading of Resolution No. 86 of 1991 supports respondent’s contention that its adoption does not constitute an "action” which would trigger the need for an environmental impact statement (hereinafter EIS; see, ECL 8-0105 [4], [5]; 6 NYCRR 617.2 [b]; 617.3 [c] [1]). To the contrary, the resolution selects a preferred primary site for construction of a proposed County-wide landfill and, as such, constitutes mere preliminary planning which does not commit respondent to commence, engage in or approve the project (see, 6 NYCRR 617.3 [c] [1]; Matter of McKelvey v White, 184 AD2d 834, 835-836). State Environmental Quality Review Act (ECL art 8 [hereinafter SEQRA]) review "is not required until a specific project plan * * * is actually formulated and proposed” (Matter of Programming & Sys. v New York State Urban Dev. Corp., 61 NY2d 738, 739; see, Matter of Citizens For An Orderly Energy Policy v Cuomo, 78 NY2d 398, 416-417; Matter of McKelvey v White, supra, at 835; Matter of City of Ithaca v Tompkins County Bd. of Representatives, 164 AD2d 726, 728-729). In addition to accepting its expert’s recommendation concerning the preferred primary site, respondent’s resolution also recites that the selection of a site for and the design, permitting, construction and operation of the proposed landfill is a type I action under 6 NYCRR part 617 and accordingly provides for SEQRA review, a procedure we approved of in Matter of City of Ithaca v Tompkins County Bd. of Representatives (supra).
*281In my view, the resolution’s authorization of the County Attorney to "undertake all necessary and appropriate steps, including, but not limited to, proceedings pursuant to the Eminent Domain Procedure Law, to site, design, construct and operate [the proposed landfill] and such other legal proceedings as may be deemed necessary to the implementation of th[e] resolution”, viewed in the context of the entire resolution, is not intended to and does not "commit [respondent] to commence, engage in or approve [the] action” (6 NYCRR 617.3 [c] [1]). Rather, tempered by the qualifying language "as may be deemed necessary to the implementation of this resolution”, the apparent intent of this provision is to grant sufficient powers to ensure thorough environmental review including, for instance, on-site evaluation and testing of alternative sites (cf., Matter of Town of Dryden v Tompkins County Bd. of Representatives, 157 AD2d 316, affd 78 NY2d 331).
For the foregoing reasons, I would affirm Supreme Court’s judgment dismissing the petition.
Mikoll, J. P., and Crew III, J., concur with Yesawich Jr., J.; Mercure, J., dissents in a separate opinion.
Ordered that the judgment is reversed, on the law, without costs, matter converted to a declaratory judgment action, respondent’s Resolution No. 86 of 1991 is hereby annulled and it is declared that any such actions taken under the authorizations provided by that resolution are null and void.